Exhibit 10.01b

 

OPTION AWARD

 

UNDER THE

 

2002 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

 

 

                Award, made as of the 22nd day of February, 2005 (the “Grant
Date”) by PRAXAIR, INC., a Delaware corporation, having an office at 39 Old
Ridgebury Road, Danbury, Connecticut 06810-5113 (hereinafter called the
“Corporation”).

 

W I T N E S S E T H:

 

                The Corporation hereby grants to NAME«First»«M»«Last»
(hereinafter called the “Participant”) as of February 22, 2005 (“date of grant”)
a non-qualified stock option to purchase # OF SHARES shares of the common stock
of the Corporation (par value of $.01 per share) at $44.25 per share upon the
following terms and conditions:

 

            1. Vesting.  Except as otherwise provided in this Award and subject
to the provisions of paragraph 3, one-third of this option may be exercised only
on or after February 22, 2006, an additional one-third on or after February 22,
2007, and the remaining one-third on or after February 22, 2008. The option may
be exercised only in a whole number of shares.  In the event that the option is
not evenly divisible by three, the remaining amount shall be added to the last
vesting period. Notwithstanding the foregoing, the entire option shall become
immediately exercisable on the occurrence of either the Participant’s death or a
Change in Control.

 

            2. Expiration.  This option shall expire on the tenth anniversary of
the Grant Date.

 

            3. Exercisability.

 

                 (a)  This option shall be exercisable only by the Participant
while the Participant is in active employment with the Corporation or a
subsidiary or affiliate of the Corporation except that this option shall
continue to be exercisable:

 

                                (i)  at any time prior to its expiration date in
the case of the Participant’s Disability or Retirement; provided, however, that
this option shall not become immediately exercisable upon the Participant’s
Disability or Retirement but shall become exercisable in accordance with
paragraph 1; and provided further, that in the event of a Participant’s
Retirement prior to the first anniversary of the date of grant, this option
shall not be exercisable at all but shall be immediately forfeited.

 

                                (ii) during a three-year period commencing on
the date of the Participant’s termination of employment by the Corporation or a
subsidiary of the Corporation other than for cause, provided, however, that this
option shall not become immediately exercisable upon the Participant’s
termination other than for cause but shall become exercisable in accordance with
paragraph 1 above;

 

                                (iii) during a three-year period commencing on
the date of the Participant’s death;

 

                                (iv) during a three-year period commencing on
the date of termination of the Participant’s employment, by the Participant or
by the Corporation or a subsidiary or affiliate of the Corporation, other than
for cause, within two years after a Change in Control, or

 

--------------------------------------------------------------------------------


 

                                (v)  otherwise as the Committee may determine,
if the Committee decides that it is in the best interests of the Corporation to
permit individual exceptions.

 

                (b)   In no event may this option be exercised on or after its
expiration date.

 

                (c)  An individual who is employed by a subsidiary or affiliate
of the Corporation shall be deemed to have terminated employment for purposes of
this Award at such time as the Corporation and its subsidiaries own, either
directly or indirectly, less than 50% of the employing subsidiary’s or
affiliate’s total financial interests or combined voting power.

 

            4.  Transferability.                               This option is
not transferable other than;

 

                (a) in the case of the Participant’s death, pursuant to the
beneficiary designation then on file with the Corporation, or, in the absence of
such a beneficiary designation, by will or the laws of descent and distribution
(in such event, this option may be exercised by the executor or administrator of
the Participant’s estate or by the Participant’s distributee(s) within the time
limitations provided in paragraphs 1, 2 and 3 hereof), or

 

                (b) if the Participant has met the Corporation’s stock ownership
guidelines applicable to him/her at the time of such proposed transfer, by the
Participant in whole or in parts to;

 

                                         (i) the Participant’s spouse, children
(including by adoption), stepchildren or                                  
grandchildren (“immediate family members”),

 

                                         (ii) a partnership in which such
immediate family members

are the only partners, or

 

                                         (iii) a trust for the exclusive benefit
of such immediate family members; or

 

                (c) in the case of a transferee’s, beneficiary’s or
distributee’s death, to his/her estate, in which case this option may be
exercised only by the executor or administrator of such estate and shall not be
subject to further transfer.

 

            5.  Transfer of Option.

 

                (a) Any transfer of this option, in whole or in part, is subject
to acceptance by the Corporation in its sole discretion and shall be effected
according to such procedures as the Vice President, Human Resources may
establish.

 

                (b) The provisions of this Award, including without limitation,
paragraphs 3 and 6(c) relating to the Participant, shall apply to this option
notwithstanding any transfer to a third party.

 

            6.  Exercise of Option.

 

                (a)  Notice of Exercise.   This option may be exercised at the
office of the Corporation in Danbury, Connecticut (or at such other location as
determined by the Corporation) with respect to a part or all of the shares
covered by the option and then exercisable by giving notice to the Corporation
(or its designee as communicated from time to time) of the exercise of the
option.

 

                (b)  Exercise Price Payment.  The option price for the shares
for which this option is exercised shall be paid by the exerciser not later than
ten business days after the date of exercise, (i) in cash, (ii) in whole shares
of common stock of the Corporation owned by the exerciser prior to exercising
the option, (iii) by having the Corporation withhold shares that would otherwise
be delivered to the exerciser pursuant to the exercise of the option, or (iv) in
a combination of cash and delivery of whole shares, or cash and the withholding
of shares.  The value of any share of common stock delivered or withheld in
payment of the option price shall be its Market Price on

 

--------------------------------------------------------------------------------


 

the date the option is exercised.  Notwithstanding the foregoing, the
Corporation may refuse to allow payment by any method other than cash if the
Corporation determines that allowing such payment would result in the imposition
of variable accounting on the Corporation.

 

                (c)  Taxes.  To enable the Corporation to meet any applicable
federal, state or local withholding tax requirements arising as a result of the
exercise of the option, the exerciser shall pay the Corporation the amount of
tax to be withheld, if any, (i) in cash, (ii) in whole shares of common stock of
the Corporation owned by the exerciser prior to exercising the option, (iii) for
exercises by the Participant only, by having the Corporation withhold shares
that would otherwise be delivered to the Participant pursuant to the exercise of
the option (but only to cover the minimum legally required tax withholding), or
(iv) in a combination of cash and a delivery of whole shares.  The value of any
share of common stock so delivered or withheld shall be the Market Price on the
date used to determine the amount of tax to be withheld. The Corporation
reserves the right to (i) disapprove a Participant’s election to utilize any of
the alternatives under this paragraph (c), and (ii) to delay the completion of
any exercise of this option until the applicable withholding tax has been paid.

 

                (d)  Delivery of Shares. Upon the exercise of an option with
respect to a part or all of the shares in the manner and within the time herein
provided, the Corporation shall issue and deliver to the exerciser, or to the
exerciser’s dividend reinvestment account, the number of shares of its common
stock with respect to which the option was exercised. However, if an option is
exercised after the death of the Participant, beneficiary or distributee, then
the Corporation shall have the right, in lieu of issuing and delivering shares
of stock, of returning the option payment to the exerciser and paying to such
person the amount by which the Market Price on the date of exercise exceeds the
option price with respect to the number of shares for which the option was
exercised.

 

            7.  Terms and Conditions.  This option is awarded pursuant to the
Plan and is subject to all of the terms and conditions of the Plan which terms
and conditions shall control in the event of any conflict with this Award.

 

            8.  Adjustments.  The Committee has discretion to make appropriate
adjustments to this stock option in order to provide for effects of changes in
the capital structure of the Corporation by reason of any stock split, stock
dividend, recapitalization, merger, consolidation, combination or exchange of
shares or other similar corporate change or in the event of any special
distribution to stockholders.

 

            9.  Applicable Law.  This Award shall be interpreted and construed
in accordance with the laws of the State of Connecticut.

 

            10.  Definitions.

 

                                (a)  “Change in Control” means a change in
control of the Corporation as defined in the Plan.

 

                                (b)  “Committee” means the Compensation and
Management Development Committee of the Board of Directors of the Corporation or
any other Committee which such Board of Directors appoints to administer the
Plan.

 

                                (c)  “Corporation” means Praxair, Inc.

 

                                (d)  “Disability” means a Participant’s
inability to engage in any substantial gainful activity because of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of six (6) months or longer.

 

                                (e)  “Market Price” means the mean of the high
and low prices of the common stock of the Corporation as reported in the New
York Stock Exchange Composite Transactions on

 

--------------------------------------------------------------------------------


 

the specified date (or on the next preceding day such stock was traded on a
stock exchange included in the New York Stock Exchange—Composite Transactions if
it was not traded on any such exchange on the specified date).

 

                                (f)  “Plan” means the 2002 Praxair, Inc. Long
Term Incentive Plan, as amended and restated as of February 24, 2004.

 

                                (g) “Retirement” means termination of employment
with the Corporation or a subsidiary or affiliate, other than for cause, with
the right under the Corporation’s Retirement Program to receive a
non-actuarially reduced pension immediately upon separation from service. 
Provided, however, that if the Participant is employed by a foreign affiliate of
the Corporation and/or is not eligible to participate in the Corporation’s
Retirement Program, Retirement means termination of employment with the
Corporation or a subsidiary or affiliate, other than for cause, after (i)
attaining age 65, (ii) attaining age 62 and completing at least 10 years of
employment with the Corporation, or (iii) having accumulated 85 points, where
each year of the Participant’s age and each year of employment with the
Corporation count for one point.

 

            11.  The Corporation’s grant of this option to the Participant
pursuant to this Award, and the Participant’s eligibility for any right,
payment, issue or award with respect to this option, are contingent on the
Participant’s execution and filing with the Corporation, or the employing
subsidiary, as applicable, of a non-compete agreement in a form, and within a
timeframe, acceptable to the Corporation or the employing subsidiary.

 

            12.  Notwithstanding any other provision of this Award, the
Committee may, in its sole discretion, cancel, rescind, suspend, withhold, or
otherwise limit or restrict this Award, and/or  recover any gains realized by
the Participant in connection with this Award, in the event of any actions by
the Participant determined by the Committee to (a) constitute a conflict of
interest with the Corporation, (b) be prejudicial to the Corporation’s
interests, or (c) violate any non-compete agreement or obligation of the
Participant to the Corporation, any confidentiality agreement or obligation of
the Participant to the Corporation, the Corporation’s applicable policies, or
the Participant’s terms and  conditions of employment.

 

        IN WITNESS WHEREOF, the Corporation has caused this instrument to be
executed by its proper officer hereunto duly authorized, as of the day and year
first hereinabove written.

 

 

 

 

PRAXAIR, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------